Citation Nr: 0609198	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial increased (compensable) disability 
rating for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1959 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection and assigned a zero 
percent rating for the veteran's asbestosis.  The veteran 
appeals for an initial compensable rating. 

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

Pursuant to the veteran's request, the RO scheduled him for a 
personal hearing before a member of the Board (i.e., Travel 
Board hearing) on February 9, 2005.  However, in 
correspondence received by the RO one month earlier but not 
immediately associated with the claims file, the veteran 
indicated that he wished to withdraw his request for a Board 
hearing.  Accordingly, his request for a Travel Board hearing 
is deemed withdrawn.  38 C.F.R. § 20.704 (2005).


FINDING OF FACT

The competent medical evidence shows that the veteran's 
service-connected asbestosis has been manifested by FVC of 95 
percent of predicted value and the Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO) was measured at 89 percent of 
predicted value; however, there is some X-ray evidence of 
pulmonary fibrosis and clinical evidence of moderate dyspnea 
on extended exertion; there is no clinical or X-ray evidence 
of considerable pulmonary fibrosis or moderate dyspnea on 
slight exertion confirmed by pulmonary function tests.

CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent rating 
for asbestosis, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 6801 (1996), 6833 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 letter, VA informed the appellant of 
the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The April 2004 
letter also directed the veteran to tell the VA about any 
additional information or evidence that he wanted the VA to 
try to get for him in relation to his case and explicitly 
directed the veteran to send any pertinent evidence he had in 
his possession.  The Board finds that these letters fulfill 
VA's duties to notify the veteran.  The veteran has been 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Id.; Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, the April 2004 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the claimed 
disability.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, the Board notes that the veteran and his 
representative have alleged no prejudice as a result of this 
error.  The statement of the case contains the criteria for 
10 and 30 percent ratings under the former rating criteria 
and all of the possible scheduler ratings up to 100 percent 
under the current criteria.  Moreover, as the decision below 
grants an initial 10 percent rating for the veteran's 
service-connected asbestosis that is effective from the date 
of receipt of the original claim for service connection, and 
finds that the preponderance of the evidence is against an 
initial or staged rating in excess of 10 percent under the 
former or current rating criteria, any questions as to the 
appropriate effective date or rating to be assigned are 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
three times and the RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the appellant.  The record includes service 
medical records, private medical records and VA medical 
records.  The veteran has been afforded multiple clinical and 
X-ray examinations, which were adequate for rating purposes.  
Under these circumstances, there is no further duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected asbestosis warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However as noted in the introduction above, since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his asbestosis is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of 
nontuberculous lung disorders were amended, effective October 
7, 1996.  See 61 Fed. Reg. 46728 (1996), codified at 38 
C.F.R. §§ 4.97 (1999) (hereinafter referred to as "current" 
regulations).  

Under former regulations, effective prior to October 7, 1996, 
asbestos-related pleural disease should be evaluated by 
analogy to silicosis.  See 38 C.F.R. § 4.20.  Under the 
criteria for rating silicosis, a 10 percent evaluation is 
warranted when it is definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 20 
percent rating is warranted when there is considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  38 C.F.R. § 6801 
(1996).

Under the current provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6833, a 10 percent disability rating is warranted for 
asbestosis for Forced Vital Capacity (FVC) in 1 second of 75 
to 80 percent predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 66 to 80 percent predicted.  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as it provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); see also, 
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114; 
VAOPGCREC 3-2000 (Apr. 10, 2000) (revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

The medical evidence of record includes a private examination 
report dated in  March 1993, which reflects that the veteran 
complained of shortness of breath and denied chest pain.  The 
physician noted that the pulmonary function studies showed no 
obstructive disease, no restrictive disease, and normal 
diffusing capacity for carbon monoxide, forced vital 
capacity, and forced expiratory volume.  Overall the 
physician noted that the pulmonary function study results 
were entirely within normal limits.  Specifically, the FVC 
was 110 percent of predicted value and the DLCO was 89 and 92 
percent of predicted value.  Chest X-rays revealed pleural 
abnormality consistent with pleural scarring.

A May 1996 VA examination report shows that the veteran 
reported shortness of breath and coughing.  On physical 
examination, the veteran had normal symmetric respiratory 
excursion and expansion.  The lungs were significant for 
faint wheezes.  There was a slight increase in the expiratory 
to inspiratory ratio consistent with mild bronchospasm.  
Pulmonary function studies revealed FVC of 101 percent of 
predicted value.  X-ray reports revealed questionable minimal 
pleural changes.  

A May 1998 VA examination report revealed that the veteran 
complained of shortness of breath and the need to use an 
inhaler when there was heavy pollen.  On physical 
examination, the chest was clear to auscultation and 
percussion and X-ray images revealed no acute abnormality in 
the chest.  

An April 2001 VA examination report reflects that the veteran 
continued to complain of shortness of breath.  On physical 
examination, the veteran's chest was clear to percussion and 
auscultation and his inspiration/expiration ratio was normal.  
The veteran had good air movement and his breath sounds were 
symmetrical and clear to auscultation and percussion.  There 
were no rhonchi or rales.  Pulmonary function studies 
revealed FVC of 99 percent of predicted and indicated normal 
spirometry with no evidence of obstructive or restrictive 
lung disease.  X-ray images revealed pleural plaque formation 
consistent with prior asbestos exposure.  

Upon a January 2004 VA fee-basis examination, the veteran 
reported shortness of breath and dyspnea with exertion.  On 
physical examination, there was a mild increase in breath 
sounds in the bilateral upper lung fields and a trace end 
expiratory wheeze in the left lung fields.  Pulmonary 
function testing was performed and produced normal results.  
Specifically, it showed FVC of 95 percent of predicted.  The 
examiner noted that the veteran was observed having shortness 
of breath and wheezing during testing.  X-ray images revealed 
an essentially normal chest.  The examiner noted that there 
were no current findings of asbestosis.

Initially the Board notes that the medical evidence of 
record, when viewed in the light most favorable to the 
veteran, shows FVC of 95 percent of predicted value and DLCO 
of 89 percent of predicted value.  In order to warrant a 10 
percent disability rating under the current regulations, the 
veteran's FVC and DLCO cannot exceed 80 percent of predicted.  
As the veteran's FVC and DLCO both greatly exceed 80 percent 
of predicted value on all examination reports, the veteran's 
service-connected asbestosis does not warrant a compensable 
rating under the current rating criteria.

Nevertheless, a compensable rating is warranted under the 
previous rating criteria when there is evidence of pulmonary 
fibrosis and moderate dyspnea on extended exertion.  The 
evidence of record shows that the veteran has consistently 
reported shortness of breath or dyspnea on exertion.  The 
January 2004 VA examination report shows that dyspnea was 
observed by the examiner during the veteran's pulmonary 
function testing.  

The record is somewhat inconsistent regarding whether or not 
the veteran has any abnormalities, such as pulmonary 
fibrosis, upon X-ray examination.  Although the March 1993, 
May 1996 and April 2001 X-ray examinations showed 
abnormalities, the May 1998 and January 2004 X-ray 
examinations were normal.  After resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the X-ray 
evidence shows evidence of abnormality, to include findings 
indicative of fibrosis.  Combined with the veteran's 
subjective reports of shortness of breath and the objective 
evidence of dyspnea upon the January 2004 VA examination 
report, the Board finds that a 10 percent disability rating 
is warranted for his service-connected asbestosis under the 
previous rating criteria.  

As to whether an initial or staged rating in excess of 10 
percent is warranted for the veteran's asbestosis, the 
pulmonary function testing has been consistently within 
normal limits.  The preponderance of the clinical evidence is 
against moderate dyspnea on slight exertion.  The 
overwhelming preponderance of the X-ray evidence of record is 
against a finding of considerable pulmonary fibrosis.  Under 
these circumstances, an initial or staged rating in excess of 
10 percent under the former or current rating criteria is not 
warranted.  As the preponderance of the evidence is against 
this latter aspect of the veteran's claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
ORDER

An initial 10 percent rating for asbestosis, but no higher, 
is granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


